DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 22-27, 29, 30 and 32 are pending. 
Claims 1-21, 28 and 31 are cancelled.
Claims 22-27, 29, 30 and 32 have been examined.
Claims 22-27, 29, 30 and 32 are rejected.

Priority
The instant application, filed 12/12/2019 is a division of 14687682, filed 04/15/2015, now U.S. Patent #10507227 and having 1 RCE-type filing therein
14687682 Claims Priority from Provisional Application 61979684, filed 04/15/2014 
14687682 Claims Priority from Provisional Application 61983751, filed 04/24/2014

Claim Interpretation
The claim limitations are given their broadest reasonable interpretation (“[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application.” Phillips v. AWH Corp., 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc).) The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.” MPEP 2111, with reference to In re Cortright, 49 USPQ2d 1464, 1468.
Paragraph 172 of the corresponding PGPUB 20200171121 refers to the Liu-Deber scale and in doing so references Liu and Deber, Guidelines for Membrane Protein Engineering Derived from De Novo Designed Model Peptides, Biopolymers (Peptide Science) 47:41-62, 1998, which was supplied in the parent’s 7/9/15 IDS, and which provides the following table:

    PNG
    media_image1.png
    618
    410
    media_image1.png
    Greyscale

This is interpreted to be the scale to which claim 1 refers.  If this is not Applicant’s intent, Applicant may consider amendment to more clearly state what Applicant intends to claim.
“Antibiotic” is not defined in the application as filed.  “Antibiotic” is given the ordinary and customary meaning of antibiotic in the relevant field of medicine, which is a medicine (such as penicillin or its derivatives) that inhibits the growth of or destroys microorganisms.
A “synergistic combination” is interpreted to mean the combination results in an effect greater than additive.  This is often measured as having a FIC score of 0.5 or less.

Claim Rejections - 35 USC § 112 - Indefiniteness
Response to Arguments
Applicant’s arguments, see page 5, and claim amendments filed 8/18/21, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefiniteness rejection of claims 22-30  have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefiniteness rejection of claims 22-30 and 32 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that “The structural formula recited in claim 22 provides a peptide that is capable of inserting into and disrupting a bacterial membrane. This renders the bacterial membrane more susceptible to antibiotics, especially those that are now recited in claim 22. This is explained in the published application in, e.g., paragraphs [0218]-[0220]. This synergism is not due to any particular species of peptide but, rather, the overall structure and properties of the peptide, as recited in the present claims. Accordingly, the claims comply with the written description requirement.”
Paragraphs 218-220 state the following:
[0218] As antibiotic cocktails are generally not significantly better than individual antibiotics for the treatment of resistant infections, the peptides described herein provide a mechanism for increased efficacy of conventional antibiotics in these populations. 

[0219] Bacteria growing as biofilms exhibit increased capacity to ward off antimicrobials. Without wishing to be bound by theory, it is hypothesized that the EPS matrix, which consists of lengthy chains of negatively-charged sugars, acts as a kind of `surrogate membrane` that electrostatically attracts and binds--or at least physically impedes--incoming antimicrobials before they can reach and damage the bacterial membrane per se. Thus, some conventional antibiotics--notably tobramycin (an aminoglycoside with net charge +5) that is widely employed against P. aeruginosa infections--are likely to be bound by the EPS layer. The peptides described herein are unexpectedly and demonstrably highly selective against 

Overall Applicant appears to argue that because “claim 22 provides a peptide that is capable of inserting into and disrupting a bacterial membrane” such disruption would “render[s] the bacterial membrane more susceptible to antibiotics” and this impliedly would necessarily result in the claimed synergistic combination. Para 118 appears to be directed to this disrupting, and para 119 sets forth a hypothesis regarding interactions between biofilm EPS matrix, antibiotics such as tobramycin, and the claimed peptides, stated to be “… unexpectedly and demonstrably highly selective against the negatively-charged bacterial membrane versus the zwitterionic mammalian membranes of a human host.”
However, possible species of claim 22 peptides are diverse; a few examples illustrate this:
Examiner’s example 1: RAAAAAAAAAAFFAAAAAAAAAA (Z’s hydrophobicity = .61>0.3)
Examiner’s example 2: RKRKRKFIIIFII (Z’s hydrophobicity = 4.58>>0.3)
Examiner’s example 3: RKRKRKFIIIFIIRKRKRK (Z’s hydrophobicity = 4.58>>0.3)
Examiner’s example 4: RKRKRASWLASWLASWLASWLRKRKRK (Z’s hydrophobicity = 1.74>0.3)
Given other evidence of peptide sequence variations of cationic antimicrobial peptides resulting in different antimicrobial effectiveness, as previously set forth and repeated in the rejection below, and given the striking differences among sequences within the scope of claim 22’s formulae, as exemplified above, Applicant’s arguments are unpersuasive because the weight of evidence favors that not all peptides within the claimed genera of the three formulas of claim 22 would be structures that would behave sufficiently similarly at a bacteria wall, whether within a biofilm or not (biofilms not claimed), so as to provide enough effect on that wall such that, when combined with a claimed antibiotic, the result would be a ‘synergistic combination’ for a representative range of relevant bacteria.

Claims 22-27, 29, 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566.  The written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002).  
Applicant is alerted that "a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus." AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  A "generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus."  Id. at 1349.  “[M]erely drawing a fence around a perceived genus is not a description of the genus.”  AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014).  “One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus.”  Id.  “Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus.”  Id.
Claim 22 is directed to a composition comprising a synergistic combination of an antibiotic selected from aminoglycosides or fluoroquinolones or combinations thereof, and a peptide comprising an amino acid sequence with a formula selected from the group consisting of:

    PNG
    media_image2.png
    198
    638
    media_image2.png
    Greyscale

A composition that comprises both any antibiotic and a peptide that comprises an amino acid sequence of any of formulae (a), (b) or (c), where there is a synergistic antimicrobial effect, meets claim 22.  Because “comprises” is an open term additional amino acids to either end of any of these formulas are allowed. 
Given the possible combinations of amino acids in the 7-24 amino acid residue Z region that can satisfy the limitation, “said sequence of Z having an average hydrophobicity value of at least 0.3 on the Liu-Deber scale,” claim 22’s composition comprises not only multiple antibiotics within the classes of aminoglycosides and fluoroquinolones, and their combinations, but also an very large genus of peptides of claim 22’s formula, this overall indicating an extremely large genus.  Further, given that the claim does not indicate a particular group of microorganisms or bacteria for which the combination is in fact a synergistic combination as to effectiveness in reducing growth and/or killing such microorganisms or bacteria, the claim for the instant rejection is interpreted to be applicable to all bacteria of clinical relevance for humans and animals of interest to humans.
The specification discloses the reduction to practice of one species, SEQ ID NO:3 (also identified as D-6k-f17 such as in the figures) for which synergism was demonstrated with several antibiotics including tobramycin and meropenem for both planktonic and biofilm bacterial cultures of specific bacteria, e.g., Figures 4-13 and accompanying text.  Regarding another peptide, L6Kf17, as discussed in Example 7, some bacterial strains were stated to be more sensitive to this than to tobramycin, however there does not appear to be data regarding synergy of L6Kf17 with other antibiotics.
There are no substantial teachings directed to what substitutions in the formula, from numerous possible combinations, result in peptide/aminoglycoside or fluoroquinolone antibiotic combinations that are synergistic for to at least a majority of relevant bacterial species or strains thereof.  That is, other than 
 Also, there is no art-recognized correlation between various structures of this genus, and/or similar genera of peptides, upon which those of ordinary skill in the art could predict which amino acid combinations in the formulae would provide a peptide meeting the requirement of being synergistic with the aminoglycoside or fluoroquinolones antibiotics (or their combinations) for a sufficient percentage of relevant bacterial species and strains thereof. 
The lack of art-recognized correlation is exemplified by US 2011/0236429 A1, Hancock et al., published 9/29/2011.  Hancock starts with two natural cationic antimicrobial peptides, see second rows of Figures 2A and 3A (this being indolicidin), makes numerous substitutions, evaluates the resulting antimicrobial activity, and provides a MIC score and shading to aid in the interpretation (see descriptions of the figures).  The Examiner notes that native indolicidin meets the requirements of formula (c) of claim 22, and also notes that Hancock teaches this to have multiple activities – antimicrobial and immunodulatory, para 39, and further notes that the instant specification is silent on whether its peptides also possess immunomodulatory properties and whether these contribute to synergistic effect, and if so what aspects of sequence and/or structure need be maintained or modified to optimize such activities to obtain the claimed synergistic combinations.  Substitutions within the Z region (the top 11 amino acids) with the basic amino acids lysine K and arginine R results in lower MICs and greater antimicrobial effect.  This counters Applicant's approach to achieving average hydrophobicity of claim 22’s Z region > 0.3 on the Liu-Deber scale, and also counters Applicant’s approach of eliminating non-hydropathic amino acids in the Z region in claims 23 and 24.  While this does not specifically indicate whether any of these peptides would have greater tendency to be in synergistic relationship with an antibiotic selected from aminoglycosides or fluoroquinolones or combinations thereof, it does bring into question the overall effectiveness of the formulae of claim 22 defining a genus of peptides that have sufficient antimicrobial effect to meaningfully be in a synergistic relationship with such antibiotic.  It also supports that the prior art 
Additionally, although Krieger, applied in art rejections below, teaches at least one peptide within the scope of claim 22 that demonstrates synergy when evaluated with tobramycin, even when combined with other prior art teachings and Applicant’s disclosure, does not support synergistic combinations for the claimed genus of claim 22.
Consequently, there is insufficient information and guidance, whether from the application as filed or the knowledge in the art, or any combination of these, about which amino acids can vary in the formulae in the claimed genus of peptides of claim 22 and possess the property of being synergistic with (in synergistic combination with) an antibiotic selected from aminoglycosides or fluoroquinolones or combinations thereof.
Although the disclosure of SEQ ID NO: 3 being in synergistic combination with several antibiotics, combined with the knowledge in the art does demonstrate synergistic combination for this species, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further exhaustive testing which of those diverse sequence peptides of the formulae of claim 1 meet the requirement of being synergistic with (in synergistic combination with) an antibiotic selected from aminoglycosides or fluoroquinolones or combinations thereof against a sufficient number and breath of relevant bacteria. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of proteins based on disclosure of the single species that showed this effect.
Accordingly, Applicant is not in possession of the invention of claim 22.
Although claims 23 and 24 substantially narrow the number of possible peptides from the formulae of claim 1, there still is significant variation within the possible peptides, and given that only one example, of SEQ ID NO:3, was provided that demonstrated being synergistic with (in synergistic combination with) several antibiotics, given the overall lack of guidance about what combinations of 
Claims 25-27, 29, and 30 add further limitations however do not sufficiently resolve the major lack of possession of the invention of claim 22, from which they all depend directly or indirectly, and also are rejected under this section for lack of possession. Some such claims, such as claims 26 and 27, add limitations such as stapling or helix stapling, yet the effect of these limitations on ultimate antimicrobial activity and also achieving synergy when in a combination with an antibiotic are not sufficiently established by example, structure, or other guidance or support in the relevant art.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Response to Arguments
Applicant’s arguments, see page 6, filed 8/18/21, and claim amendments with respect to the rejection(s) of claim(s) 22 under 35 USC 102 as anticipated by Cirioni as evidenced by Tincu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krieger, below, which is directed to claim 22 as amended and under current examination.



1.	Claims 22 and 29 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,503,881, issued 1/7/2003, inventors Krieger et al. (Krieger).
Claim 22 is directed to a composition comprising a synergistic combination of an antibiotic selected from aminoglycosides or fluoroquinolones or combinations thereof, and a peptide comprising an amino acid sequence with a formula selected from the group consisting of:

    PNG
    media_image2.png
    198
    638
    media_image2.png
    Greyscale

A composition that comprises both any antibiotic and a peptide that comprises an amino acid sequence of any of formulae (a), (b) or (c), where there is a synergistic antimicrobial effect, meets claim 22.  Because “comprises” is an open term additional amino acids to either end of any of these formulas are allowed. 
Krieger teaches compositions and methods for treating infections, especially bacterial infections, including indolicidin peptide analogues in which there are at least two basic amino acids, Abstract, and its compositions and methods also include an antibiotic including aminoglycosides and fluoroquinolones, claims 1, 12-15.
More specifically, Krieger teaches that its SEQ ID NO:100, also identified as 11A1CN and having the sequence I L K K F P F F P F R R K (see table at columns 43 and 44), demonstrated synergy as to effectiveness when combined with the antibiotic tobramycin, an antibiotic in the class of aminoglycosides, against two bacterial strains, with FIC values of .16 and .27, and had borderline synergistic values of 0.50 for another four bacterial strains that were evaluated, see Table 17, columns 79 and 80, bottom of the page.
The Liu-Deber average hydrophobicity value of the Z portion of Krieger SEQ ID NO:100, I L K K F P F F P F, is 0.93, which clearly exceeds 0.3 and meets claim 22’s requirement, and that this Z portion is 10 amino acids in length meets claim 22’s Z sequence from 7 to 24 amino acid residues range.

Because Krieger teaches synergy of its SEQ ID NO:100 peptide with tobramycin, Krieger anticipates claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 8/18/21, and claim amendments with respect to the rejection(s) of claim(s) 23-25, 30 and 32 under 35 USC 103 as obvious over Cassone, Shin and Deber have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krieger in view of Deber, below, which is directed to claim 22 as amended and under current examination.
.
Applicant’s arguments, see page 7, filed 8/18/21, and claim amendments with respect to the rejection(s) of claim(s) 26 and 27 under 35 USC 103 as obvious over Cassone, Shin, Deber and Tincu as applied to claim 23, and further in view of Verdine, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Krieger in view of Deber and Verdine, below.

1.	Claims 23-25, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,503,881, issued 1/7/2003, inventors Krieger et al. (Krieger) in view of US 20040235745 A1, Deber and Liu, published 11/25/2004 (Deber, previously cited)
The claim interpretation and bases for rejection of claim 22 as anticipated by Krieger is set forth above.
Although Krieger teaches cationic peptides, including analogues of indolicidin and cecropin/melittin fusion peptides, in combination with antibiotics such that the combination is either synergistic or possesses other advantages, col. 2 lines 53-58, teaches peptide formulae having similar patterns of basic peptides at one or both ends of a short peptide having a center region sequence comprising amino acids such as phenylalanine (F) and tyrosine (W), see col. 3 lines 1-14, such as SEQ ID NOs. 21 and 22, as well as teaching antimicrobial peptides having different sequence patterns, see e.g., col. 14 line 64 to col. 16 line 13, evaluates and/or specifically recites specific cationic antimicrobial peptides that meet claim 22’s formulae, not only SEQ ID NO:100 as set forth above but at least also SEQ ID NOs.23 and 81, and demonstrates synergy for most peptide/antibiotic/bacterial strain combinations that were selected for such evaluations, see e.g., Table 17, Krieger does not explicitly teach the peptide sequences of claim 23.

Deber also lists numerous specific sequences which are found in the instant application's claim 23, such as instant SEQ ID NOS: 3-7, 11-18, and sets these as specific examples of its broader genus claim 1.  These more narrowly proscribed sequences meet another stated requirement of claim 23, namely that their Z regions only comprise amino acids having hydropathy values of alanine or higher hydropathies, see for instance Deber paragraphs 29 and 30, and claims 10 and 11.  The sequences of Deber that match those of the instant application also share an amidated carboxyl terminus, paragraphs 29 and 30, and claims 10 and 11. 
Thus, Krieger provides a general motivation to evaluate cationic antimicrobial peptides in order to find combinations of antimicrobial peptides, including to overcome acquired resistance, tolerance, and inherent resistance of an infective organism to the antibiotic agent, Abstract, including those combinations that provide synergy in their antimicrobial effects and thus provide related benefits, see col. 26 lines 1-24, this overall providing a suggestion and a motivation to further evaluate peptides similar or related to those for which Krieger demonstrated synergy.  Given that Krieger demonstrates synergy with at least one peptide falling within the formula of Deber when combined with tobramycin, which per the teachings of Deber have particular advantages for peptides within its formulae, particularly teaching many of the 
Accordingly, the combined teachings of Krieger and Deber would have suggested to one of ordinary skill in the art that sequences of Deber are worthy of further evaluation for synergistic combination with antibiotics.  There would have been a reasonable expectation of success, at least for some peptide/antibiotic/bacterial species combinations, given the synergistic results of Krieger with at least one peptide meeting the limitations of claim 22 from which the particular species of claim 23 depend.
Accordingly, claim 23 would have been obvious.
Claim 24, including one formula from claim 23, SEQ ID NO:3, would have been obvious based on the rationale applied to claim 23 based on that formula/sequence.
Claim 25 depends from claim 23 and merely requires the amino acids in the peptides are D-, L-, or a combination of these types of amino acids.  This would have been obvious because these alternatives are the only enantiomer types and alternatives for common alpha amino acids, L- being the most common, and also because Deber teaches its sequences mostly are all L-enantiomers, but also can be all in D-enantiomer form, see Table 4 on page 9, this Table including instant SEQ ID NO:4 as Deber’s F21, SEQ ID NO:9, and instant SEQ ID NO:16 as Deber’s KAFW, SEQ ID NO:37.
Claim 30 depends from claim 23 and states regarding the composition, “formulated as a toothpaste, mouthwash, topical skin product, contact lens cleaning or storage solution, parenteral or enteral composition, a cleaning solution, or a cleaning wipe.”  Deber teaches administering peptides of its invention by a variety of routes, including orally, topically and intravenously, para. 105 on page 6, these routes corresponding respectively to administering its peptide compositions formulated as an enteral composition, a topical skin product composition, and a parenteral composition. Krieger claims routes of 
Claim 32 is an independent claim directed to a composition comprising SEQ ID NO:3 and an antibiotic selected from tobramycin, ciprofloxacin and meropenem. Because Deber specifically identifies and evaluates instant SEQ ID NO:3, this corresponding exactly with Deber’s SEQ ID NO:10, which Deber particularly identifies in shorter lists, e.g., para. 51 for its antimicrobial activity, see Table 2, which teaches that this peptide had the lowest overall MICs of evaluated peptides when evaluating for three bacterial species C498, C500 and C875, and because Krieger demonstrates synergy with a peptide meeting the broader limitations of claim 22 with tobramycin, see Table 17, it would have been obvious to evaluate this peptide of Deber in combination with tobramycin, based on the teachings of similar properties and uses, see MPEP 2144.08 II.A.4.(d).  It would have been reasonable to expect at least some level of synergism for some bacterial species/strains given the responses for numerous evaluations in Krieger, and thus a reasonable expectation of success, from among the peptides Deber particularly evaluated that demonstrated favorable MICs, including in this instance its SEQ ID NO:10 corresponding to instant SEQ ID NO:3, given its low MICs and the results of Krieger with a peptide in a similar class/structure meeting instant claim 22’s formula, and with tobramycin.
Accordingly, claim 32 would have been obvious.

2.	Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,503,881, issued 1/7/2003, inventors Krieger et al. (Krieger) in view of US 20040235745 A1, Deber and Liu, published 11/25/2004 (Deber, previously cited), as applied to claims 22 and 23 above, and further in view Stapled Peptides for Intracellular Drug Targets, Gregory L. Verdine and Gerard J. Hilinski, Methods in Enzymology, Volume 503, pp 3-32, 2012 (Verdine, previously cited and provided).
	The claim interpretation and bases for rejection of claim 22 as anticipated by Krieger, and the bases for the obviousness rejection of claim 23 over Krieger in view of Deber, are set forth above.
Claim 26 depends from claim 23 and states “wherein the peptide is a stapled peptide.”
Claim 27 depends from claim 26 and states “wherein the stapled peptide is a helix stapled peptide.”
Neither Krieger nor Deber teach stapled peptides nor helix stapled peptides.
However Verdine, Abstract, summarizes advantages of α-helical fold peptides that are stapled:
One type that has shown promise in early-stage studies is hydrocarbon-stapled a-helical peptides, a novel class of synthetic miniproteins locked into their bioactive α-helical fold through the site-specific introduction of a chemical brace, an all-hydrocarbon staple. Stapling can greatly improve the pharmacologic performance of peptides, increasing their target affinity, proteolytic resistance, and serum half-life while conferring on them high levels of cell penetration through endocytic vesicle trafficking.

The introduction further describes examples and benefits of stapled peptides, including stapling to stabilize alpha helices.
Verdine clearly provides strong motivation to modify known peptides of therapeutic value, such as the antimicrobial peptides of Krieger and Deber, to incorporate stapling, and particularly for alpha helices (the most common element of protein secondary structure, see page 5, bottom), and also methods to introduce hydrocarbon staples to peptides and proteins, section 2, which also teaches the advantages conferrable with stapling to confer high levels of alpha helical content, "The introduction of a hydrocarbon staple has been found in numerous examples to confer high levels of α-helical content, and this is associated with a 5- to 5000-fold increase in target affinity, strong protection from proteolytic degradation, robust cell-penetration by endocytic vesicle trafficking, extension of in vivo half-life, and specific antagonism of protein–protein interactions in cultured cells (see references accompanying Table 1.1).”
Given such motivation and stated advantages, it would have been obvious to combine the teachings of Krieger and Deber with those of Verdine by making any of the peptides of Krieger and particularly of Deber as to claim 23 a stapled peptide because Verdine teaches clear advantages to stapling.  The rationale to combine Verdine with Krieger and Deber as applied to claims 22 and 23, from 
Accordingly, claim 26 would have been obvious.
Similarly as to claim 27, given Verdine’s motivation and stated advantages, including regarding stapling alpha helices and the common presence of alpha helices in peptide secondary structures, it would have been obvious to combine the teachings of Krieger and Deber with those of Verdine by modifying any of the peptides of Krieger and particularly those of Deber as to claim 23, a helix stapled peptide because Verdine teaches clear advantages to stapling alpha helices.  The rationale to combine Verdine with Krieger and Deber as applied to claims 22 and 23 from which claim 26 depends, is to apply a known improvement to known peptides to further improve the therapeutic performance of such known peptides.  Krieger and Deber teach peptides having therapeutic function, and Verdine teaches an advance, stapling of alpha helices, having broad application and clear therapeutic advantages, and it would have been obvious to one of ordinary skill at the time of the invention to apply the teachings of Verdine to staple peptide alpha helices, to improve the therapeutic performance potential of such peptides.  There was a reasonable expectation of success given the clearly stated advantages and multiple examples set forth in Verdine. By having the peptide be a helix stapled peptide, given that alpha helices are the most common element of protein secondary structure and also given the advantages set forth in the quotation above with regard to affinity, half-life and other advantages, making such modification would have been obvious to one of ordinary skill in the art before the time of Applicant’s filing. There was a reasonable expectation of success given the clearly stated advantages and multiple examples set forth in Verdine.
Accordingly, claim 27 would have been obvious.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Wednesday-Friday and on Monday/Tuesday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/J. F./
Examiner, Art Unit 1658



/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658